Title: To George Washington from Marmaduke Leigh, 25 September 1798
From: Leigh, Marmaduke
To: Washington, George



Sir
Alexandria Sept. 25th 1798

I am told you wish to dispose of your Lands on the ohio river in the State of Virginia, I would willingly become a purchaser of a tract of your Land, particularly that tract below the Little Kenhawa river.
Should the price and terms of payment suit me, As I am acquainted with the quality of your Lands on the ohio river, If you will Let me know your price and the terms of payment I will Let you know if it will Suit me to become a purchaser. I have the honour to be Sir your most obedient Servant

Marmaduke Leigh

